Title: To Benjamin Franklin from John Torris, 7 September 1780
From: Torris, John
To: Franklin, Benjamin


Honnd. SirDunkerque 7th. sep. 1780.
I have Communicated to our Brave Capt. Macatter the Letter your Excellency did me the Honnour to write me the 23d. ulto., with the Copies therein Inclosed.— He will Strickly abide to your Commands & directions, & Preserve His American Commission.— He will be again ready for Sea in a Short Time.— We are both gratefull for all your Excellency’s favors.— I Shall Conform to your Directions & to those Contained in the Letters abovementd., altho’ they are Contrary to the Reglement of the 24. Sep. 1778.— As to the Shipping of French Sailors, We only Take those granted to Foreign Bottoms.

I am with utmost respect Honnd. Sir Your Excellency’s Most Hble & most obedient Servant
J. Torris
His Excellency Dr. Franklin./.
 
Notation: Mr. Torris. Sept. 7. 1780
